DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction election requirement carries forward into the amended apparatus and method claims, and the Examiner acknowledges that the Applicant elects apparatus claims 13-21 without traverse.  New claims 22-26 are withdrawn as directed to the non-elected invention.

Response to Arguments
The Applicant’s argument dated 12/18/2020 has been considered but is moot as the Applicant’s amendment of the full set of claims has required a further prior art search, and necessitated the new grounds of rejection presented in this Office action.

Claim Objections
Claim 15 objected to because of the following informalities:  The articles “an” and “a” are both before “structure element”.  The word “an” should be removed from the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim 13 limitation of “measuring means” provides a function to measure a path velocity of the energy beam, does not recite the structure within the claim.  However, the specification and claim 18 recite the measuring means as a sensor, providing structure for the measuring means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (WO2016094827A1), in view of Check (US4310757).
With respect to claim 13, the prior art of Buller teaches an apparatus for additively manufacturing three-dimensional objects [Abstract] by successive layerwise selective irradiation [0009] and consolidation of layers of a build material [0003, 0118] in a build plane (Fig. 3A, item 302; [0198]), the apparatus comprising: a beam generating unit configured to produce an energy beam [0120] for the 
Buller teaches a controller that can be coupled to the energy source and one or more detectors for proper operation [0186].  Buller does not explicitly teach a measuring unit configured to measure a path velocity of the energy beam.
However, the prior art of Check teaches a measuring unit configured to measure a path velocity of an energy beam [Col. 5, line 50 – Col. 6, line 2], wherein the measuring unit comprises at least two measuring means (Fig. 1, items 58, 62) located in measuring positions at a defined distance, in this case, on outer ends of an exposure slot [Col. 5, lines 26-34, 50-54], located directly on a photoreceptor (Fig. 1, item 32), which is the medium plane that the laser etches over a rotating drum in this application to create electrographic copies [Col. 3, lines 33-39].  Check further teaches that a feedback loop can then be utilized for speed control of the motor drive controlling the beam travel [Col. 5, line 58 – Col. 6, line 2].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the measuring means of dual photoreceptors with a logic circuit to determine beam speed, taught by Check, to improve the additive manufacturing apparatus taught by Buller by providing a means for beam speed detection as well as beam travel correction.  Although the purpose of the laser for each apparatus varies, it would have been prima facie obvious to fix the location of the two photosensors on opposite ends of the build plane on the apparatus taught by Buller, each on the outer border of the build area at a calculated distance; and use logic circuitry with the Buller controller to yield the predictable results of determining the travel speed of the beam in the modified apparatus taught by Buller, in view of Check.  This modification is predictably viable as Buller teaches one or more sensors and/or detectors can be situated above, below, or to the side of the material bed [0120].  See MPEP (I)(D).

With respect to claim 14, Buller teaches at least one measuring position is located on an application unit configured to apply one or more layers of build material to the build plane, by teaching one or more sensors and/or detectors may be embedded in a mechanism within the enclosure, and may comprise the material dispensing mechanism or material leveling mechanism (Fig. 6, items 616, 617; [0120]).
With respect to claims 16 and 17, Check teaches the measuring positions generate one or more measuring signals upon irradiation by the energy beam, and the measuring unit is further configured to determine a time difference between generation of at least two measuring signals.  The time between signals from the sensors are calculated to determine travel speed over the distance between sensors [Col. 5, lines 52-58].
With respect to claim 18, Check teaches the measuring means comprise at least one sensor sensitive to a radiation wavelength of the energy beam, shown by detecting the laser “spot” [Col. 5, lines 50-54].  
With respect to claim 19, the apparatus of Buller, in view of Check, from the rejection of claim 13 teaches leading and trailing edge photodetectors are located in fixed positions on opposite ends of the apparatus on the build plane.
The apparatus of Buller, in view of Check, does not explicitly teach at least two measuring means are located in at least two reception rooms; where “rooms”, from the instant case, are described as recesses, bores, blind holes, etc. that can receive the receptor.
However, Buller generally teaches “one or more sensors and/or detectors may be embedded in any part of the enclosure. The one or more sensors and/or detectors may be situated above, below, or to the side of the platform (e.g., in FIG. 7 the platform includes a substrate 709 and a base 702). The one or more sensors and/or detectors may be embedded in the platform. For example, the one or more sensors and/or detectors may be embedded in the base. The one or more sensors and/or detectors may be embedded in the base while contacting (directly or indirectly) the material bed” [0120].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a motivation exists from this Buller teaching that to prevent movement and “imbed” a sensor located adjacent to the build area, where it may be in contact with the material bed, one could create a recess or hole to secure the photoreceptor in a fixed position; and that Buller, in view of Check, could teach imbedding as reception rooms for these sensors.  See MPEP 2143(I)(G).
With respect to claim 20, the apparatus of Buller, in view of Check, teaches two measuring photoreceptors distributed across a plane.  
With respect to claim 21, Buller teaches an optical filter unit can be arranged between a sensor to isolate one or more wavelengths or narrow a range of wavelengths from the beam generating unit [0181].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buller (WO2016094827A1), in view of Check (US4310757), as set forth above in the rejection of claim 13, and further in view of Cullen (US20140271326A1).
With respect to claim 15, Buller, in view of Check, teaches an additive manufacturing apparatus with position detectors located in a fixed position in the build plane.
Buller, in view of Check is silent on at least one measuring position is located in a structure element insertable in the apparatus.
However, the prior art of Cullen teaches a laser power measurement device that is can extend into the chamber into a path of the energy beam, and can retract out of the beam path so not to block the beam path to the powder bed during operation [0044].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742